Dismissed and Opinion Filed January 9, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01155-CV

     PHYSICIANS AND ALLIED HEALTH PROFESSIONALS GROUP P.A. F/K/A
            MEDICAL EDGE HEALTHCARE GROUP, P.A., Appellant
                                 V.
                 REX RAMSEY NICHOLS, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15001

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Bridges
       Before the Court is appellant’s January 5, 2015, agreed, unopposed motion to dismiss the

appeal. In the motion, appellant requests we dismiss the appeal. We grant the motion and dismiss

the appeal. TEX. R. APP. P. 42.1(a).




141155F.P05
                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PHYSICIANS AND ALLIED HEALTH                        On Appeal from the 95th Judicial District
PROFESSIONALS GROUP P.A. F/K/A                      Court, Dallas County, Texas
MEDICAL EDGE HEALTHCARE                             Trial Court Cause No. DC-10-15001.
GROUP, P.A., Appellant                              Opinion delivered by Justice Bridges.
                                                    Justices Lang-Miers and Myers
No. 05-14-01155-CV         V.                       participating.

REX RAMSEY NICHOLS, ET AL.,
Appellees

        Based on appellant’s January 5, 2015, agreed, unopposed motion to dismiss the appeal,
and in accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered January 9, 2015.




                                              –2–